     Case 2:20-cv-11761-RGK-MRW Document 3 Filed 01/12/21 Page 1 of 3 Page ID #:129



 1
 2
 3
 4
 5
 6
 7
 8
 9                   IN THE UNITED STATES DISTRICT COURT
10               FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                                     Case No. CV 20-11761 RGK (MRW)
13      MAURICE GODOY,
                                                     ORDER SUMMARILY DISMISSING
14                          Petitioner,              HABEAS ACTION WITHOUT
                                                     PREJUDICE
15                     v.
16      MONA HOUSTON, Warden,
17                          Respondent.
18
19              The Court dismisses Petitioner’s defective state habeas action without
20     prejudice.
21                                               ***
22              Petitioner is an inmate at a local state prison. He filed a motion requesting
23     an extension of time for him to file a “late petition” in this federal court. (Docket
24     # 1.) Petitioner does not have an active habeas action on file in this district.1
25              Instead, his filing is apparently an attempt to extend the deadline to file a
26     future habeas petition challenging his state court criminal conviction. Petitioner
27          1
                  The Court takes notice of Petitioner’s submissions in Godoy v. Noray, CV 20-
   7642 RGK (MRW) (C.D. Cal.), a purported civil rights action against investigators and
28 prosecutors involved in Petitioner’s 2003 criminal conviction.
     Case 2:20-cv-11761-RGK-MRW Document 3 Filed 01/12/21 Page 2 of 3 Page ID #:130



 1     has not filed an actual habeas petition. Rather, his request is appended to various
 2     filings with the California Supreme Court. None of those materials provides a
 3     clear, understandable statement regarding Petitioner’s original criminal
 4     conviction or the claims of federal constitutional error he wishes to assert on
 5     habeas review.
 6                                                ***
 7            If it “appears from the application that the applicant or person detained is
 8     not entitled” to habeas relief, a court may dismiss a habeas action without
 9     ordering service on the responding party. 28 U.S.C. § 2243; see also Rule 4 of
10     Rules Governing Section 2254 Cases in United States District Courts (petition
11     may be summarily dismissed if petitioner plainly not entitled to relief); Local
12     Civil Rule 72-3.2 (magistrate judge may submit proposed order for summary
13     dismissal to district judge “if it plainly appears from the face of the petition [ ]
14     that the petitioner is not entitled to relief”).
15            Petitioner failed to comply with the federal rule governing the
16     commencement of a habeas action. Habeas Rule 2(d) expressly requires that a
17     state prisoner commence a habeas action by using a standard form petition
18     prepared by the Court. In our district, prisoners must complete Form CV-69.
19     That form provides the Court with basic information about the petitioner, his
20     conviction, the prior status of his case in state and federal court, and, most
21     importantly, the federal constitutional claims he wishes to pursue here. Petitioner
22     did not use this form, and did not provide any of this information.
23            A state prisoner must begin his case by filing a petition for a writ of habeas
24     corpus. Petitioner’s request for a continuance of the time to file his federal
25     habeas petition is – in the absence of a properly filed petition –inadequate and
26     premature. If he files an action after the statutory deadline, Petitioner may be
27
28
                                                     2
     Case 2:20-cv-11761-RGK-MRW Document 3 Filed 01/12/21 Page 3 of 3 Page ID #:131



 1     entitled to request equitable tolling of the limitations period.2 However, at this
 2     stage, the Court cannot extend the habeas filing period or provide a continuance
 3     as Petitioner requests.
 4           Therefore, this action is DISMISSED without prejudice. For Petitioner’s
 5     convenience, the Clerk is directed to send him a blank Form CV-69 with a copy
 6     of this Order.
 7           IT IS SO ORDERED.
 8
 9
10     Dated: January 12, 2021                 _________________________________
11                                             HON. R. GARY KLAUSNER
                                               UNITED STATES DISTRICT JUDGE
12
13
       Presented by:
14
15
16     ____________________________________
17     HON. MICHAEL R. WILNER
       UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
             2
                     The Court presently has insufficient information from which to
27     calculate Petitioner’s federal court filing deadline. However, given the age of his
       conviction, it is extremely unlikely that his proposed federal action is timely
28     under AEDPA.
                                                  3
